          Case 1:21-cr-00440-CJN Document 14 Filed 09/09/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
               v.                             :      Case No. 21-CR-00440-CJN
                                              :
CASEY CUSICK,                                 :
                                              :
                 Defendant.                   :


      NOTICE UNDER LOCAL CRIMINAL RULE 57.12B3 OF RELATED CASES
                AND INTENT TO SUPERSEDE INFORMATION

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully files notice, pursuant to Local Criminal Rule 57.12b3, that

United States v. Casey Cusick, No. 21-CR-00440-CJN, United States v. James Varnell Cusick Jr,

No. 21-CR-00441-RDM, and United States v. David John Lesperance, No. 21-CR-00439-EGS,

are related cases.

       All three defendants are charged with the same four misdemeanor counts related to their

conduct at the United States Capitol Building on January 6, 2021. The defendants all know each

other and traveled from Florida to the District of Columbia in advance of January 6, 2021. All

three defendants entered and exited the Capitol Building at roughly the same time, in roughly the

same locations. Accordingly, because the primary criminal conduct alleged against these three

defendants overlaps both temporally and geographically, and the evidence against them will be

mutually admissible, including witness testimony and electronic evidence obtained from an iCloud

account belonging to one of the defendants, the government is preparing to charge the three

defendants in a single information and to present evidence against them in a single trial.

       The government does not expect to add further defendants, or charges, to this case.

Moreover, prior to filing the instant notice, the government and defense counsel John Pierce, Esq.,
          Case 1:21-cr-00440-CJN Document 14 Filed 09/09/21 Page 2 of 2




discussed the proposed consolidation, and the United States is authorized to represent to the Court

that Defendant does not oppose this notice.



                                                     Respectfully submitted,

                                                     CHANNING D. PHILLIPS
                                                     ACTING UNITED STATES ATTORNEY
                                                     D.C. Bar No. 415793


                                                     By: ___________________________
                                                     ANNE P. MCNAMARA
                                                     Assistant United States Attorney
                                                     D.C. Bar No. 1006550
                                                     U.S. Attorney’s Office, Fraud Section
                                                     555 Fourth Street, N.W.
                                                     Washington, D.C. 20530
                                                     Telephone: (202) 809-3502
                                                     Email: Anne.McNamara2@usdoj.gov




                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 9, 2021, I caused a copy of the foregoing notice to be

served on counsel of record via electronic filing.




                                                     By: ___________________________
                                                        ANNE P. MCNAMARA
                                                        Assistant United States Attorney




                                                 2
